DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT UNDER 37 C.F.R. § 1.111, filed December 17, 2020.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated September 18, 2020, page 2, is withdrawn.
In view of Applicant’s amendments to the claims to now recite structural elements in place of means-plus-function elements, the claim interpretation under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph) and claim rejection under 35 U.S.C. 112(b) (pre-AIA  second paragraph) as set forth in the prior Office action, pages 4-7, are withdrawn.
In view of Applicant’s amendment to claim 1 to include the allowable subject matter of now-canceled claim 2 as set forth in the prior Office action, pages 9-10, the claim rejection under 35 U.S.C. 102(a)(1) as set forth in the prior Office action, pages 7-9, is withdrawn.
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s image forming device, including the following limitations, in combination:
 	- the printer executes a print process for forming an image on a print medium,
 	- when the operation mode is set to the standard operation mode, the first processor provides the printer with print data based on reception data received by the image forming device, and
	- when the operation mode is set to the additional operation mode, the second processor executes the additional module and thereby provides the printer with print data based on reception data received by the image forming device.
 	Claims 3-7 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677